Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bridget Brown Parson, Appellant                       Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 2009-
No. 06-15-00035-CV         v.                         396). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
Lakewind, LLC, Randall Baggs, Owner, et               Burgess participating.
al., and Chinn Exploration, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Bridget Brown Parson, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 16, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk